Title: To James Madison from Coats Ridgway, 24 February 1802 (Abstract)
From: Ridgway, Coats
To: Madison, James


24 February 1802, “Rodes’ City Tavren.” Has been informed that there is a vacancy in the State Department and therefore seeks appointment as clerk, should JM approve of his handwriting. Has lately resided in Philadelphia.
 

   RC (DLC). 1 p.


   William Rhodes operated a tavern at the corner of Fifteenth and F streets NW from 1801 to 1804 (Wilhelmus Bogart Bryan, A History of the National Capital [2 vols.; New York, 1914–16], 1:313, 517).

